                                                    u S.OlSIRiCT COURT
                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORC^^^ QQX 25 ftH 10*''
                            DUBLIN DIVISION


UNITED STATES OF AMERICA,


     Plaintiff,

     V.



FUNDS SEIZED   FROM   FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX7422;


FUNDS SEIZED   FROM   FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX8340;


FUNDS SEIZED FROM     FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX7449;


FUNDS SEIZED   FROM   FIDELITY                  CV 316-020
INVESTMENTS ACCOUNT ENDING
IN XXXX5909;


FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX4334;


FUNDS SEIZED FROM BANK OF
EASTMAN   ACCOUNT ENDING
IN XX7548;


FUNDS SEIZED FROM STATE BANK
AND TRUST COMPANY ACCOUNT
ENDING IN XXXX7036;


FUNDS SEIZED FROM UNITED
FIRST FEDERAL CREDIT UNION
ACCOUNT ENDING IN XX7265;


FUNDS SEIZED FROM T. ROWE
PRICE ACCOUNT ENDING
IN XXXX3286;
FUNDS SEIZED FROM T. ROWE                *
PRICE ACCOUNT ENDING                     *
IN XXXX5215;                             *

FUNDS SEIZED FROM ATHENS                 *
FIRST BANK AND TRUST ACCOUNT             *
ENDING IN XXXX4344;                      *
                                         *


FUNDS SEIZED FROM EMORY                   *
CAPITAL MANAGEMENT ACCOUNT                *
ENDING IN XX2400;                         *
                                          ★


FUNDS SEIZED FROM EMORY                   *
CAPITAL MANAGEMENT ACCOUNT               *
ENDING IN XX2401;                        *
                                          *


REAL PROPERTY LOCATED AT 821              *
PLAZA AVENUE, EASTMAN, GEORGIA; *
                                          *


REAL PROPERTY LOCATED AT 3037            *
HIGHWAY 257, DUBLIN, GEORGIA;             *
                                         *


REAL PROPERTY LOCATED AT 2772            *
CLAXTON DAIRY ROAD, DUBLIN,               *
GEORGIA;                                 *
                                         *


REAL PROPERTY CONSISTING OF              *
62.3 ACRES IN DODGE COUNTY,              *
GEORGIA;                                 *
                                          ■k


REAL   PROPERTY     CONSISTING    OF      *
56.47 ACRES IN DODGE COUNTY,              *
GEORGIA;                                  *
                                          *


       Defendants.                        *




                                       ORDER




       On   April   18,   2016,   the   United   States   of   America   filed   an

Amended Verified Complaint seeking forfeiture of the assets listed

in the case caption.          These same assets were listed as property
subject to criminal forfeiture under 18 U.S.C. § 982(a)(1) and 21

U.S.C. § 853 in the Indictment of George Mack Bird III ("George

Bird") filed in the Southern District of Georgia on March 8, 2017.

(United States v. Bird, Grim. No. 317-001 (S.D. Ga. Mar. 8, 2017),

Doc. No. 1.)       This civil action was stayed pending resolution of

the criminal case.


        On March 8, 2018, a two-count Information was filed in the

Southern District of Georgia against George Bird, which alleged

forfeiture of all the same assets except two accounts: the T. Rowe

Price    Account   Ending    in    XXXX5215      and    the    Funds    Contained   in

Vanguard Charitable Endowment Program Account Ending in XX2970.

(United States v. Bird, Crim. No. 318-005 (S.D. Ga. Mar. 8, 2018),

Doc. No. 1.)        The Government essentially abandoned its interest

in these two accounts.^       George Bird pled guilty to both counts of

the Information on March 21, 2018.2                    That same day, the Court

accepted    a   Consent    Order    of   Forfeiture,          wherein    George   Bird

acknowledged the forfeitability of all listed assets (except the

two   aforementioned      accounts),     which    the    Court    will   hereinafter

refer to as the Defendant Property.               (See United States v. Bird,



^   The Court has dismissed the Vanguard Account from this
litigation. (See Order of Sept. 12, 2019, Doc. No. 91.) The T.
Rowe Price Account remains in the case subject to the claims of
third-party claimants Lisa Bird and George M. Bird IV, George
Bird's ex-wife and son.


2 The criminal Indictment against George Bird was dismissed upon
motion of the Government on September 18, 2018.                   (Doc. No. 95.)
Crim. No. 318-005, Doc. No. 9.)          On September 18, 2018, George

Bird was sentenced in the criminal case.             With respect to the

Defendant Property, the Court noted the following in the Judgment

and Commitment Order:


      The Court's Consent Order [of Forfeiture] of March 21, 2018,
is hereby incorporated into this Judgment by specific reference in
accordance with Federal Rule of Criminal Procedure 32.2(b)(4)(B).
Pursuant to     that Consent Order, the forfeiture of the subject
Property is    final with respect to the property interests of the
defendant.     Property interests affected by the Consent Order of
Forfeiture,    however, remain inchoate and unresolved with respect
to any third-party claimant, particularly Claimant Lisa Bird,
until such time as the civil proceeding, CV 316-020, is concluded.

(Id., Doc. No. 34, at 7.)

      On September 24, 2018, the Court lifted the stay in this civil

forfeiture action.    The Government sent a Notice of Forfeiture to


potential interested parties and posted a Notice of Forfeiture on

the official government      website     as   required.     The   only claim

asserted against the Defendant Property is that of Lisa Bird, who

asserts she has an ^^equitable ownership with George Mack Bird, as

defined by the state of Georgia marital law and subject to division

as per the final judgement and           divorce decree ordered       by the

Superior Court of Oconee County, State of Georgia on June 26,

2017."   (Doc. No. 30, at 1.)      The parties attempted to settle the

matter, but in failing to do so, they conducted discovery.

      At the close of discovery. Claimant Lisa Bird filed a motion

to   compel,   contending   that   the   Government's     responses   to   her

Requests for Production of Documents consisted of overly broad.
boilerplate objections and were therefore inappropriate and non-

responsive.       (Doc. No. 65.)     The Government disagreed with this

characterization of its responses and represented that it had

provided all relevant documents directly related to this civil

forfeiture action.        (Doc. No. 68.)

      Thereafter, the Government moved for summary judgment as to

the Defendant Property, claiming that it is subject to forfeiture

as a matter of law.       (Doc. No. 88.)     Prior to the deadline for any

response to the summary judgment motion, the Court conducted a

hearing on September 16, 2019, to address the motion to compel and

the   T.   Rowe   Price   Account   that   the   Government   has   abandoned.


Toward the end of the hearing, having spent the time discussing

the T. Rowe Price Account and evidentiary issues pertaining to

that account, the Court had the following colloquy with Lisa Bird:

      Q:    "May I conclude [], Ms. Bird, that your sole interest,

practically stated, is in [the T. Rowe Price Account]?"

      A:    "Yes."


      Q:   "Okay, So, this is now — [the T. Rowe Price Account] is

the main event."


      A:    "Yes."


(Hrg. Tr. of Sept. 16, 2019, Doc. No. ICQ, at 39-40.)               The Court

then addressed Lisa Bird's motion to compel in the context of the

T. Rowe Price Account purportedly being her sole interest.                The

Court inquired whether Lisa Bird could be more specific in her
requests to the Government, to which she responded affirmatively.

(Id. at 40-41.)       At that point, both Lisa Bird and the Government

agreed to readdress Lisa Bird's request for documents.                     The Court

advised Lisa Bird that she could refile a motion to compel if the

Government refuses to provide a document that she feels she is

entitled to.     (Id. at 42.)        The Court warned, however, that there

would be no ^'open file of discovery"; rather, she must request

specific information.         (Id.)

        Following the hearing, the Court entered an Order terminating

the motion to compel and directing Lisa Bird and the Government to

meet and discuss '"the production of any relevant, non-privileged

documents pertaining to the T. Rowe Price [Account]."                      (Order of

Sept. 18, 2019, Doc. No. 95, at 6 (emphasis in original).)                     Prior

to receiving this Order, however, Lisa Bird filed a motion for an

extension of time to respond to the motion for summary judgment,

stating     therein    that    the    Court    had     granted     ''supplementary

production of documents" from the Government.                 (Doc. No. 96, at

3.)     Notably, in the Court's estimation and as expressed in its

Order     of   September      18,    2019,    the    Court   had     not     granted

"supplementary production" as to the Defendant Property, which is

the   subject of      the   Government's      motion   for   summary judgment.

Nevertheless, the Court granted the extension because Lisa Bird

had been involved with challenges to the T. Rowe Price and Vanguard

Accounts.      (Order of Sept. 20, 2019, Doc. No. 98.)                  The Court
noted, however, that the requested extension is not an affirmation

of Lisa Bird's misconception about discovery.                  (Id. at 3.)

        Having received the Orders of September 18^^ and 20^^, Lisa

Bird filed a motion for reconsideration, in which she explains

that it was never her intent to limit her motion to compel to the

T. Rowe Price Account.           (Doc. No. 99.)    Rather, she believed that

she need only make her requests for production of documents more

specific and not necessarily limited to a single account.                  (Id. at

2.)     The Government opposes the motion, reiterating its position

that it has provided Lisa Bird with all discoverable and relevant

documents and otherwise standing on its prior objections.

      In light of her pro se status, the Court will not bind Lisa

Bird to her representation at the hearing that the T. Rowe Price

Account    is    her    only    interest.      Accordingly,      the   motion   for

reconsideration of the Order of September 18^^ to the extent that

it allows Lisa Bird to seek documents related only to the T. Rowe

Price Account (doc. no. 99) is GRANTED.                The Court will allow Lisa

Bird to confer          with the   United    States Attorney's Office        about

documents related to property other than the T. Rowe Price Account

after    the    bench   trial    discussed    below.     The   Court   reiterates,

however, that Lisa Bird's inquiry must be more specific than a

broad     demand        for     documents     related     to     the   "'financial


investigation" of George Bird.              (See Hrg. Tr., at 41.)
      At   present,   any    response    to   the   Government's   motion   for

summary judgment must be filed by October 31, 2019.                   The Court

hereby STAYS that deadline to allow the Court and the third-party

claimants, Lisa Bird and George M. Bird IV, to focus their efforts

on determining the ownership of the T. Rowe Price Account.                   As

discussed in the Order of September 18, 2019, the Court was unable

to resolve the ownership issue at the September 16*^^ hearing because

of   the   fundamental      lack   of   admissible   evidence   and    relevant


information in each claimant's presentation.               Accordingly, the

Court will conduct a bench trial on the ownership issue on a date

to be determined but no sooner than 45 days from the date of this

Order to afford the claimants an opportunity to prepare for the

trial.     At the bench trial, the Court will receive admissible

documentary evidence and testimony whether by affidavits or live

witnesses.     The claimants are reminded that factual stipulations

and stipulations to the authenticity of documents are encouraged.

        ORDER ENTERED at Augusta, Georgia this 25^^ day of October,

2019.




                                              UNITEQ/STATES DISTRICa^JUDGE
